Judgment, Supreme Court, New York County, entered March 21, 1975, unanimously reversed, on the law and on the facts, and a new trial granted solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-respondent within 20 days of service upon him by the defendant-appellant of a copy of the order entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $90,000 and to the entry of an amended judgment in accordance therewith. If the plaintiff-respondent consents to the reduction, the judgment as so amended and reduced is affirmed, without costs or disbursements. The amount awarded by the jury was excessive and a judgment exceeding the amount indicated is not warranted on this record. Concur—Lupiano, J. P., Birns, Capozzoli, Lane and Nunez, JJ.